Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georges; Munir Nikolai Alexander et al. US 20190043481 A1 (hereinafter Georges) in view of Bapat; Ojas A. et al. US 20150154953 A1 (hereinafter Bapat).
Re claims 1, 9, and 17, Georges teaches
1. An optimization method for a wake-up model, comprising: 
acquiring a training set and a verification set;  (user enrolls… updating final model with new data, enrollment as in iterative each time a wake word is enrolled, training set as in sub-phonetics, and verification set as in the full enrollment word or phrase0011, 0056, fig. 2)
(updating final model with new data, enrollment as in iterative each time a wake word is enrolled, training set as in sub-phonetics, and verification set as in the full enrollment word or phrase0011, 0056, fig. 2)
during the iterative training, periodically updating the training set and the verification set according to the wake-up model… (updating final model with new data, enrollment as in iterative each time a wake word is enrolled, training set as in sub-phonetics, and verification set as in the full enrollment word or phrase0011, 0056, fig. 2)
…and continuing performing the iterative training on the wake-up model according to the updated training set and verification 10set; and (updating final model with new data, enrollment as in iterative each time a wake word is enrolled, training set as in sub-phonetics, and verification set as in the full enrollment word or phrase0011, 0056, fig. 2)
outputting the wake-up model when a preset termination condition is reached. (outputting i.e. updating after enrollment and confirmation, final model with new data, enrollment as in iterative each time a wake word is enrolled, training set as in sub-phonetics, and verification set as in the full enrollment word or phrase0011, 0056, fig. 2)
	However while word databases are taught in Georges, the reference fails to teach
… and a preset corpus database… (Bapat 0022)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Georges to incorporate the above claim limitations as taught by Bapat to allow for improved corpora containing all possible wake-words acting as a dictionary or database such that the corpora and model can act independently thereby saving resources and speeding up the models ability to process data.


Allowable Subject Matter
Claims 2-8 and 10-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Czyryba; Sebastian et al.	US 20190221205 A1, and
Schillmoeller; Fiede et al.	US 20210118439 A1
	False wake word avoidance, no sets established, error reduction.


	Garbage word + wake word e.g. Hello Siri (Hello is discarded)

Salvador; Stan Weidner et al.	US 9275637 B1	
	False wake word alarm metric, no sets, error reduction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov